DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
 
Response to Amendment
The Amendment, filed on 02/19/2021 has been entered and acknowledged by the Examiner.
Cancellation of claim 2 has been entered.
Claims 1 and 3-21 are pending in the instant application.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Powell (US PG Pub. No. 2008/0091250) in view of Tiwari (US PG Pub. No. 2019/0139943, previously cited) and further in view of Ferolito et al (WIPO Pub. No. WO2016/007798, copy previously provided). 
Regarding Claims 1 and 18, Powell discloses, at least in figure 1: a lighting apparatus (desk lamp), comprising: a controller including a real time clock (RTC) (¶ [0024], lines 6-8).; an LED driver (¶ [0019],AC adapter); and an LED luminaire (108,¶ [0012]) comprising: a first light emitting unit emitting light for general lighting illumination (¶[0013], the white light), the first light emitting unit including a first light emitting diode configured to emit light having a peak wavelength in a range of about 300 nm to about 470 nm (405nm -420nm, ¶ [0013]) and a wavelength converter (white light requires a conversion layer); a third light emitting unit configured to emit light having a peak wavelength in a range of about 605 nm to about 935 nm  to cause production of a cell activating substance upon irradiation (640nm to 680 to treat lesions (¶ [0031])., and a fourth light emitting unit configured to emit light having a peak wavelength in a range of about 400 nm to about 430 nm to sterilize pathogenic microorganisms (included in the first range 300-470nm, to kill bacteria (¶ [0029]). Powell suggests in paragraph [0017] that any desired number of wavelengths may be used for the LEDs in the blue, green, yellow or red spectrum.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the 4 claimed wavelength bands taught by Powell in 4 separate lighting units in order to improve the flexibility of the lamp’s uses.

Powell fails to disclose: 2.) and wherein the LED luminaire includes a greater number of the first light emitting unit than any of the second, third, and fourth light emitting units.
However, since Powell’s lamp is a desk lamp, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide more of the first (white) light emitting units in order to perform its primary function of being a desk lamp.
Tiwari teaches 1.) wherein the controller is configured to drive the LED driver to change a color temperature of the LED luminaire in accordance with a change in a color temperature of sunlight (¶ [0021] discloses that the color temperature changes as the day progresses with more or less blue content and the last two lines state that known daylight sources compensate for this change and paragraph [0163], lines 21 to the end disclose controlling the amount of blue to avoid melatonin suppression.
Powell is also knowledgeable of this ability (see ¶ [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the RTC of Powell to change the color temperature of the illuminator, as taught by Tiwari, to control melatonin levels.

Ferolito teaches and at least one of a second light emitting unit configured to emit light having a peak wavelength in a range of about 286 nm to about 304 nm (¶ [0087], 280-315 within 10% (which equates to about)),UVB) to cause production of vitamin D upon irradiation (¶ [0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use LEDs in the claimed range, as taught by Ferolito, in the lamp of Powell, to cause production of vitamin D, as taught by Ferolito.
Claim 1 teaches all of claim 18 except a lighting system (therapeutic desk lamp), comprising: a lighting apparatus (lamp); and an electronic control unit (RTC) configured to input a signal into the lighting apparatus (¶ [0024]).
Regarding Claim 3, Powell discloses: further comprising a memory (¶ [0017], line 18} 
Powell fails to disclose: configured to store data associated with a change in light intensity of at least one of the second, third, and fourth light emitting units based on a seasonal time.
Ferolito teaches in paragraph  [0066]).configured to store data associated with a change in light intensity of at least one of the second, third, and fourth light emitting units based on a seasonal time. Ferolito suggests adjusting the exposure intensity based on ambient light intensities change with the seasons.

Regarding Claim 4, Powell discloses: wherein light emitted from the first light emitting diode and the wavelength converter implements white light (¶ [0013]).
Regarding Claim 5, Powell discloses: wherein the first light emitting diode emit light having a peak wavelength in a range of about 400 nm to about 430 nm (¶ [0013], 400-500 nm)..
Regarding Claim 6, Powell fails to disclose: wherein: the wavelength converter includes a blue phosphor; and the white light has a first peak (405-420) by the first light emitting diode and a second peak by the blue phosphor, the first and second peaks being at different wavelengths from each other (since the phosphor is converting the excitation light of the first LED, then the converted wavelength must be longer since energy is lost in the conversion).
If the two peaks were at the same wavelength it would be a violation of the laws of physics (conservation of energy).
Regarding Claim 7, Powell discloses in paragraph [0013]: wherein the wavelength converter further includes a green phosphor and a red phosphor (the LEDs emit white light which requires a green phosphor and a red phosphor in conjunction with a blue light or UV light and’/or blue phosphor.
Regarding Claim 8, Powell fails to disclose:  wherein the first light emitting unit is formed in plural, each of the first light emitting units being configured to emit white light having different color temperatures from each other.
Ferolito teaches: wherein the first light emitting unit is formed in plural (¶ [0037], lines 10ff discloses any of the components can be in plurality), each of the first light emitting units being configured to emit white light.
Ferolito fails to disclose: having different color temperatures from each other.
Tiwari teaches in claim 1,: in paragraph [0021], wherein a controller configured to drive the LED driver to change a color temperature of the LED luminaire in accordance with a change in a color temperature of sunlight (Paragraph [0021] discloses that the
color temperature changes as the day progresses with more or less blue content and
the last two lines state that known daylight sources compensate for this cubage) and
paragraph [0163], lines 21 to the end disclose controlling the amount of blue to avoid
melatonin suppression.
	Obviously, in order to change the color temperature, you would need multiple white light LEDs with different color temperatures.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide multiple white emitting lighting units in the lamp of Powell, as taught by Ferolito and Tiwari, to enable change of the color temperature of the white emitting LEDs emission as the color temperature of sunlight changes to avoid melatonin suppression.

Regarding Claim 9, Powell fails to disclose:  wherein the first light emitting unit is formed in plural, and white light is implemented by a combination of light emitted from each of the first light emitting units.  
Ferolito teaches in claim 1 an LED emitting white light which would require a wavelength conversion layer: wherein the first light emitting unit is formed in plural (¶ [0037]), and white light is implemented by a combination of light emitted from each of the first light emitting units (if each one emits white, the combination will be white).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide plural white first light units in the device of Powell, as taught by Ferolito, to increase the luminosity of the light
Regarding Claim 10, Powell fails to disclose: wherein the second light emitting unit is configured to emit ultraviolet light having a peak wavelength in a range of about 291 nm to about 301 nm.  
Ferolito teaches: wherein the second light emitting unit is configured to emit ultraviolet light having a peak wavelength in a range of about 291 nm to about 301 nm. (¶ [0087], 280-315 includes the claimed range). Ferolito also teaches in paragraph [0087], that light in this range results in the production of vitamin D3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a second light emitting unit emitting light in the claimed range in the therapeutic desk lamp of Powell, as taught by Ferolito, to produce vitamin D3.

Regarding Claim 11, Powell fails to disclose wherein the second light emitting unit is spaced apart from the wavelength converter.
Ferolito teaches the second lighting unit above and the motivation for including in the lamp of Powell and Ferolito also teaches: wherein the second light emitting unit is spaced apart from the wavelength converter (The second light emitting unit is emitting in the UV range and does not require a wavelength converter). .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to space the second light emitting unit in the lamp of Powell, as modified by Ferolito, because it emits in the UV range and does not require a wavelength converter to do so.
Regarding Claim 12, Powell discloses a cell activating substance but fails to disclose: wherein the cell activating substance includes nitric oxide (NO) produced by cytochrome c oxidase activity in mitochondria.  
Ferolito teaches: wherein the cell activating substance includes nitric oxide (NO)(¶ [0049]) to lower blood pressure.
Regarding the limitations: produced by cytochrome c oxidase activity in mitochondria. This is considered a product by process limitation.
Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113). Therefore, this limitation has not been given patentable weight.

Regarding Claim 13, Powell discloses: wherein: the wavelength converter includes a wavelength converting substance configured to convert a wavelength of light into light having a peak wavelength in a range of about 875 nm to about 935 nm (¶ [0030], 800-1000 nm); but fails to disclose: and5Application No.: 16/793,329 Reply dated August 12, 2021 Response to Office Action of April 12, 2021 and the Advisory Action of July 27, 2021the LED luminaire includes the second light emitting unit (286-304 nm) or the fourth light emitting unit (400-430nm).
However, either of these light emitting units is capable of activating a phosphor emitting in the claimed range of 875-935 and thus it would have been obvious to use either the second or fourth light emitting unit of Powell, as modified by Ferolito, since they emit excitation light in ranges capable of activating the claimed range.
Regarding Claim 14, Powell discloses: wherein the third light emitting unit (640-680 nm, see claim 1 above) is configured to emit light having a peak wavelength in the range of about 685 nm to about 705 nm.
Regarding Claim 15, Powell discloses wherein the peak wavelength of light emitted from the fourth light emitting unit (400-430) is different from that emitted from the first light emitting diode (405-420nm, see claim 1)(the fourth one has no peaks in the 400-404 or 421-439.ranges)  
Regarding Claim 16, Powell discloses wherein the peak wavelength of light emitted from the fourth light emitting unit is about 405 nm. (400, see claim 15).  

Regarding Claim 17, Powell fails to disclose further comprising a circuit board on which the first light emitting unit and at least one of the second to third light emitting units are mounted.  (Although it is obvious that some mounting structure is present to connect the LEDs to power, Powell fails to disclose it). 
Ferolito teaches, further comprising a circuit board (1105, fig. 3A, ¶ [0048], one or more LEDs, last line) on which the first light emitting unit and at least one of the second to third light emitting units are mounted.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a circuit board in the lamp of Ferolito to mount all of the LEDS of Powell, as taught by Ferolito, and to provide power to them.
Regarding Claim 21, Powell fails to disclose wherein the LED luminaire comprises two or more of the second light emitting unit, the third light emitting unit, and the fourth light emitting unit.
Powell does disclose in the last line of paragraph [0013] that more than three discrete wavelengths may be used (requiring at least 4 different LEDs). 8  
Furthermore, providing a plurality of the second third and fourth light emitting units of Powell would simply involve a duplication of parts, already taught by Powell, as modified by Ferolito.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a plurality of the second, third and fourth light emitting units in the lamp of Powell, as modified by Ferolito, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell (250), Tiwari (943) and Ferolito (798) and further in view of Jay (US PG Pub. No. 2005/0177140, previously cited).
Regarding Claims 19-20, Powell fails to disclose wherein the electronic control unit includes at least one of a remote controller, a mobile app, a PC, and a server.  
Jay teaches in paragraph [0027] using light treatment of skin tissues for therapeutic reasons and paragraph [0096] teaches controlling the light generators remotely using wireless receivers and transmitters (claim 20)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use a remote wireless control (receivers and transmitters) to control the lighting of Powell, as taught by Jay, when local activation is not possible or not safe to do.

	
Response to Arguments
Applicant’s arguments presented 08/12/2021 are moot in light of applicant’s amendment of the independent claims. The amendment of claims 1 and 18 to require a general lighting use necessitated a new primary reference since the device of Ferolito cannot be used for general lighting.
 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGFI whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR)
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https ://ppair-niv.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
 /DONALD L RALEIGH/
Primary Examiner, Art Unit 2879